Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Double Patenting
Applicant is advised that should claim 11 be found allowable, claim 13 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(e) the invention was described in (1) an application for patent, published under section 122(b), by another filed in the United States before the invention by the applicant for patent or (2) a patent granted on an application for patent by another filed in the United States before the invention by the applicant for patent, except that an international application filed under the treaty defined in section 351(a) shall have the effects for purposes of this subsection of an application filed in the United States only if the international application designated the United States and was published under Article 21(2) of such treaty in the English language.

Claims 1-2, 5-7, 9-10, 12, 14-16 and 18-20 are rejected under pre-AIA  35 U.S.C. 102(e) as being anticipated by Kilar et al. – hereinafter Kilar (US 2013/0004138).

As per claim 1, Kilar discloses a method comprising: receiving, from a first user device, a message and timing information associated with content; ([0100] The method may further include, at 1230, transmitting the user comment data correlated to identifiers for the audio-video 
determining that the content is currently being output by a second user device; and causing, based on the timing information, output of the message at the second user device concurrently with the content ([0057; [0083] Referring to Fig. 9, a comment 318 and associated video file (or portion thereof) may be shared or published in any suitable manner. In selected embodiments, comments 318 may appear together including comments from one or more other users associated with a common temporal point during play of the video. For example, in certain embodiments, a user interface 400 may include a comment display 432 that displays one or more comments 318 left by users, including the corresponding user names. These comments 318 may be grouped in various ways based on a set of one or more associated temporal points in the video, wherein each group of comments is associated with one of the temporal points. In an aspect, the client device may provide output in the window 402 identifying various time points associated with respective groups of comments 318.; Fig. 9: item 318)  

As per claim 2, Kilar discloses the method of claim 1, wherein the message comprises at least one of: a comment based on the content, a comment based on a user preference, a comment based on the content and based on a user preference, or information indicating that another user that viewed the content, analytics data, or social data. ( [0100] The method may further include, at 1230, transmitting the user comment data correlated to identifiers for the audio-video content and the temporal point to a computer server. This operation may enable sharing of the comment data with another person viewing the video output from the video file at a later time; Fig. 12: item 1230) 



As per claim 6, Kilar discloses the method of claim 1, wherein receiving the message and the timing information comprises receiving an offset indicative of a time corresponding to one or more frames of the content associated with the message. ([0069]; The selected temporal point may be, for example, a time at which the client device first detected entry of the comment in the comment window 418 (a "comment start time"), or a time defined in relation with a comment start time or detected comment finish time, for example, a defined number of seconds (e.g., 3) prior to the comment start time)

As per claim 7, Kilar discloses the method of claim 6, wherein causing, based on the timing information, output of the message at the second user device concurrently with the content comprises determining that the content being output corresponds with the offset. ([0069]; The selected temporal point may be, for example, a time at which the client device first detected entry of the comment in the comment window 418 (a "comment start time"), or a time defined in relation with a comment start time or detected comment finish time, for example, a defined number of seconds (e.g., 3) prior to the comment start time)

As per claims 9 and 15, please see the discussion under claim 1 as similar logic applies.

As per claims 10 and 16, please see the discussion under claim 2 as similar logic applies.

As per claims 12 and 18, please see the discussion under claim 5 as similar logic applies.

As per claims 14 and 19, please see the discussion under claim 6 as similar logic applies.

As per claim 20, please see the discussion under claim 7 as similar logic applies.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 3-4, 11, 13 and 17 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kilar et al. -hereinafter Kilar (US 2013/0004138) in view of Junee et al. – hereinafter Junee (US 8,555,177)

As per claim 3, Kilar discloses the method of claim 1.  Kilar fails to disclose  wherein the message is based on metrics associated with the content.  Junee discloses wherein the 
	It would have been obvious at the time of the claimed invention for the teachings of Kilar to be modified so that the comments to be based upon a real-time metrics based on viewership of which friends are watching the same video at the same time as taught by Junee.  Doing so would have enhanced the users’ experience to collaborate with each other in real-time.	

As per claim 4. Kilar / Junee disclose the method of claim 3.  Junee discloses wherein the metrics are based on one or more of viewership, channel changes, or license information. (Col 1 lines 38-67; For example, a user browsing the web site may receive a pop-up alert informing her that a friend has just signed on, or has just rated a video. On any given watch page, a user can select a user interface element to discover which of her friends are also watching the same video at that time. A user watching a video in one embodiment can summon her online friends to the watch page so that the video can be watched by those friends.)

As per claims 11, 13 and 17, please see the discussion under claim 3 as similar logic applies.

Claim 8 is rejected under pre-AlA 35 U.S.C. 103(a) as being unpatentable over Kilar (US  2013/0004138) in view of Gibson (US 2011/0246560)


At the time of invention, it would have been obvious for the teachings at the time of the claimed invention for the teachings of Kilar to be modified so that the comment with whom the user has an association connection with and for the comments to be posted an overlay as the user is viewing the content as taught by Gibson.  The combination of prior art elements would have yielded nothing more than predictable results of enhancing a user's experience enabling users to better connect with each other. ([0003])

Conclusion
The prior art made of record and not relied upon is considered pertinent toapplicant's disclosure.  See PTO-892 form.
Any inquiry concerning this communication or earlier communications from theexaminer should be directed to Chirag R Patel whose telephone number is (571)272-7966. The examiner can normally be reached on Monday to Friday from 8:00AM to 4:30PM. If attempts to reach the examiner by telephone are unsuccessful, theexaminer's supervisor, Glenton Burgess, can be reached on 571-272-3949. The fax phone number for the organization where this application or proceedingis assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information

/Chirag R Patel/
Primary Examiner, Art Unit 2454